Title: Abigail Adams to John Adams, 12 August 1777
From: Adams, Abigail
To: Adams, John


     
      August 12. 1777
     
     A few lines by way of remembrance every week tho I have nothing new to write you if I may judge you by myself are very acceptable. I long for a wedensday which to me is the happiest day of the week. I never fail of a pacquet, tis soon read, and then the next wedensday is thought of with the same Solisitude—
     
      “Man never is but always to be blest.”
     
     The last post brought me yours of july 16, 18 and 20th.
     You have often of late mentiond a daughter with much tenderness and affection, but before this time you must know of our Bereavement. I felt it last Sunday with all its poignancy. It was the first time of my going out. Your Brother held up a daughter and call’d it by the Name of Susana. I wishd to have call’d ours had it lived after my own dear Mother, and was much gratified by your mentioning it and requesting it. But tis now of no importance either the Name or the Relation. Do you feel in your own Breast any Sentiments of tenderness for one you never knew, for one who could scarcly be said ever to have had an existance? The loss occasions very different Sensations from those I once before experienced, but still I found I had a tenderness and an affection greater than I immagined could have possess’d my Heart for one who was not endeard to me by its smiles and its graces. But the Parent is dear to me, dear to me beyond the power of words to discribe. I always feel a perticuliar regard for the young fellow who has attended upon him in the capacity of a servant. Nay even the sight of a Garment (worn) belonging to him will raise a mixture both of pleasure and pain in my Bosome.
     Can it then be strange that I should feel a fondness and a tender affection for a pledg of unabated Love, a Love pure as the Gold without alloy—
     
      “I Glory in the sacred ties
      Which Modern Wits and fools dispise
      Of Husband and of Wife.”
     
     
     August 13
     I have seen an advertisement in your papers of some Select Essays upon Husbandry containing the manner of whitening and Bleaching cloth, raising flax and hemp &c. If you think the Book worth purchaseing should be obliged to you for it. We must study to make the most of our Husbandery or we must starve. 3 dollors will not purchase what one would (of any article that can be mentiond) two months ago.
     I believe we are no way behind hand in prices with any of the other States.
     You wish yourself at Home to study agriculture with your Brother Farmer. Tis a wish I most heartily join in, but he is a great practisser I assure you. He has cut the chief of his Hay this summer and made the whole of it with his own hands, and he has several tons too. He has New Built his barn which he has done much of himself. His whole Heart is engaged in Farming. You never took more pleasure in your meddows and Feilds in their greatest perfection.
     Hardwick begs me to apply to you to purchase him some needles as he is now obliged to stand still for want of them, will send the money for them if you think it may be conveyd with safety. If you would send along only one hundred in a Letter to me he would be greatly obliged, he has wrote to Turner the Numbers.
     We wish to know where the Enemy are and what they are about, but it seems to me your inteligance is very uncertain and in general bad. General Skliler Skiler Schuyler has calld upon us for 2000 militia. We seem to be already striped of so many Hands as scarcly to leave enough to perform our Farming. They make strange work in this Town in procuring their Men as usual, it always was a croocked place.
     I hear nothing new—nothing worth writing you.
     Enclosed is a Letter your Brother desires you would take care of.
     
      Adieu most sincerely yours,
      Portia
     
    